Citation Nr: 1333334	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  09-10 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had active service from June 1974 to June 1977, and from July 1985 to June 1991.  The Veteran died in August 2006.  The appellant is seeking benefits as the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The claim was remanded in December 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is required prior to adjudication of the claim.  The appellant contends that the Veteran's death was essentially due to her service-connected disabilities.  At the time of her death, the Veteran was service-connected for bipolar disorder, not otherwise specified (rated 70 percent disabling) and arthritis of her left index finger (rated noncompensably).  

The Veteran died as a result of being involved in an automobile accident.  The Veteran and his representative present several theories in support of the claim: medications prescribed for her service-connected psychiatric disorder caused her to fall asleep while driving; ECT therapy may have resulted in disorientation while driving; or sleep apnea, which is claimed to be secondary to weight gained as a result of psychiatric medications, caused the Veteran to fall asleep while driving.  

The Board remanded the claim in December 2012 to obtain a medical opinion addressing the theories that had been advanced at that time.  In an April 2013 VA opinion, an occupational medicine specialist observed and reported on the Veteran's 20-plus year history of taking numerous depressive and psychotropic medications with a "long-standing history of non-compliance with medication administration."  He noted that although she was prescribed several medications at the time of her death, "it cannot be stated with certainty that she was taking these medications as prescribed, or that these psychotropic medications actually caused her to experience daytime drowsiness or impairment of her ability to drive on the day of her death."  The examiner ultimately concluded that an opinion could not be rendered.  

The Veteran's representative has argued that the opinion is inadequate; the Board agrees.  The opinion did not include consideration of the causal effect of the Veteran's "underlying service connected mental disorder which at times could require in-patient treatment."  The representative also implied that the Veteran may have taken her own life.  The Board also finds noteworthy the suggestion made by the representative in August 2013 that a "psychiatrist" would likely be the appropriate examiner for review in this matter.  In finding that the April 2013 was too narrowly tailored, another medical opinion therefore should be obtained.  The opinion obtained on remand should also address the side effects of the ECT treatment and the Veteran's sleep apnea, to include whether that is related to medication prescribed for the service-connected psychiatric disability.  

Pursuant to the December 2012 Board remand, an effort was to be made to obtain additional treatment records from Midtown Counseling Center in Fayetteville.  While the appellant is shown to have returned a completed VA Form 21-2142 to the AMC in March 2013 (see Virtual VA), authorizing VA to obtain these records, the records were never obtained.  In August 2013, the representative submitted additional evidence (accompanied by a waiver of RO initial consideration), which included a duplicate August 2010 letter from Ms. Skoglund; however, treatment records from Ms. Skoglund remain outstanding.  On remand another attempt should be undertaken to obtain these records.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from the appellant the names and addresses of all VA, government, and private physicians and/or medical facilities that provided treatment to the Veteran for her service-connected bipolar disorder, and secure all available relevant reports not already of record from those sources.  In particular, treatment records from Midtown Counseling Center (C. Skoglund, MSW, LCSW) in Fayetteville should be sought.  

2.  After accomplishing the above development, the RO/AMC should arrange for the Veteran's records to be reviewed by either a psychiatrist or psychologist for a determination of the cause(s) of the Veteran's death.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) - as well as any records associated with the record following the development requested in 1. above -- must be reviewed.  If the reviewer does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the reviewer.

The reviewer must render opinions as to what role, if any, the Veteran's service-connected disabilities (bipolar disorder and left index finger arthritis) in the aggregate played in (i) causing, (ii) contributing substantially or materially to, or (iii) hastening the Veteran's death.  

Based on a review of the complete record, the examiner should answer the following questions:  

a)  Is it at least as likely as not that the Veteran's psychotropic medications caused her to experience daytime drowsiness or impaired her ability to drive on the day of her death;  

b)  Is it at least as likely as not that the Veteran suffered effects of ECT treatment that impaired her ability to drive on the day of her death; 

c)  Is it at least as likely as not that the Veteran's sleep apnea was the result of weight gain secondary to psychotropic medications?  If yes, it is at least as likely as not that sleep apnea caused her to experience daytime drowsiness or impaired her ability to drive on the day of her death?  

Identify the information or evidence on which the opinions are based.  The opinions must adequately summarize the relevant history and clinical findings, and provide a detailed explanation as to all medical conclusions rendered. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the issue of entitlement to service connection for the cause of the Veteran's death based on the entirety of the evidence.  If the benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for future review.

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


